DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 7 January 2021 is acknowledged.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/689,452, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Comparing the Specification and Drawings of 14/689,452, new information has been added to the Specification and Drawings in this application (especially, fig. 5).  Accordingly, claims 3-4 are not entitled to the benefit of the prior application.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because:
The abstract is an incomplete sentence and is missing a predicate (verb).
In line 3, a parentheses begins at: “…thickness (using…;” however, there is not a subsequent mark for a closing parenthesis.
In line 6, the last word in the line is an article, “a;” however, the article should be “an” because the next word is “unprocessed.”
In line 7, the abstract states, “laser wavelength of less than 4 µm;” however, the claims do not make reference to this limitation.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the alternative conjunctions “and/or” in line 11.  However, it is unclear which conjunction the Applicant is referring to—“cross-sectional surface-areas and cross-section shapes of different sizes” or “cross-sectional surface-areas or cross-section shapes of different sizes.”  For the purpose of the examination, the limitation claimed will be interpreted under its broadest interpretation to recite “cross-sectional surface-areas or cross-section shapes of different sizes.”
Claims 2-6 are rejected based on their dependency to claim 1.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3, and 6 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sako et al. (JP-2012024782-A, referencing foreign version for drawings and English translation for the Specification).
Regarding claim 1, Sako teaches a method for cutting workpieces of different thicknesses (page 1, lines 9-10; “cutting” page 2, lines 24-26), comprising: providing at least one unprocessed laser beam (fig. 2, laser light LB transmitted through the feeding fiber has not been processed; see also the direct connection in fig. 1 between the laser, element 11, and the feeding fiber, element 12); selectively forming a processing laser beam from the at least one unprocessed laser beam in accordance with a thickness of the workpiece (changes fiber selection based on the thickness of the plate, page 2, lines 36-41; fiber selection is done by element 14 in fig. 2), and cutting the workpiece with the processing laser beam (page 4, line 25), wherein forming the processing laser beam comprises selectively coupling one or more unprocessed laser beams into one or more of a plurality of parallel, non-concentric fibers of a compound fiber (fig. 2, beam mode conversion unit 14; beam passes through 14 prior to being processed at the collimating lenses 36a and 36b; as depicted, fibers 33a and 33b are parallel to each other and are non-concentric), the plurality of fibers of the compound fiber having cross- sectional surface-areas or cross-section shapes of different sizes (fibers 33a and 33b have different core diameters of 100 μm and 200 μm and therefore different surface areas, page 4, line 41), and wherein a laser beam characteristic of the processing laser beam exiting the compound fiber differs depending upon which fibers of the compound fiber receive the at least one unprocessed laser beam (table 1 on page 8 of the foreign patent shows the different characteristics of the processed laser beam depending on the fiber selected), the laser beam characteristic of the processing laser beam differing depending on the thickness (page 3, lines 9-12).
	Regarding claim 3, Sako teaches wherein forming the processing laser beam comprises selectively coupling at least two unprocessed laser beams (fig. 8 shows connecting two unprocessed beams entering fibers 33a and 33b) into different fibers of the compound fiber (fibers 33a and 33b) by input fibers (input feeding fiber 12, fig. 2) connected to the fibers of the compound fiber, wherein each input fiber is overlapped by one of the plurality of fibers of the compound fiber (input feeding fiber has a diameter of 50 μm; fibers 33a and 33b have diameters 100 μm and 200 μm, respectively, page 4, lines 34-41).
Regarding claim 6, Sako teaches wherein the differing laser beam characteristic is selected from the group of beam parameter product, wavelength, power, beam diameter and spot size (table 1, page of foreign patent lists different selections for BPP, beam diameter or D, spot size or condensing diameter d0; wavelength selection disclosed from page 1, line 31 to page 2, line 5; Sako chooses a wavelength of 1 μm due its “good absorptivity,” page 2, line 21).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sako in view of Olsen (US-20100044353-A1).
	Regarding claim 2, Sako teaches wherein forming the processing laser beam comprises coupling an unprocessed laser beam into one or more of the fibers of the compound fiber (as displayed in fig. 2, unprocessed LB is selectively coupled to fibers 33a and 33b; connection described, page 5, lines 1-6).  Regarding claim 2, Sako does not explicitly disclose a compound fiber with an adjustable optical deflection unit.  Sako does not teach claim 5.
	However, regarding claim 2, Olsen teaches an adjustable optical deflection unit (fig. 25, beam splitter, 43; for adjustment of the beam splitter by “rotating the film layer,” see para 191; results in “high intensity beams” with “adjustable mutual distances,” para 0193; control of the optics is described in paras 0174 and 0185).  Regarding claim 5, Olsen teaches wherein the compound fiber (“at least two melt ejection beams and/or melt control beams are provided from a fibre laser,” para 0061) comprises at least four individual fibers including two first individual fibers having cross-sectional surface- areas of the same size each with different cross-section shapes and two second individual fibers having cross-sectional surface-areas of the same size each with different cross- section shapes (see combination below of two melt ejection beams from fig. 5 and two melt control beams from 11; for the combined arrangement of both figs. 5 and 11, see para 0163; for comparable areas, see para 0056).

    PNG
    media_image1.png
    552
    1099
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to adapt Sako in view of Olsen wherein the compound fiber has an adjustable optical deflection unit and comprises at least four individual fibers including two first individual fibers having cross-sectional surface- areas of the same size each with different cross-section shapes and two second individual fibers having cross-sectional surface-areas of the same size each with different cross- section shapes, so as to generate two ejection beams and two control beams that follow in trace of a melting beam, where the four beams are created by using a single beam splitter, thus reducing the complexity of a laser cutter by not requiring three additional lasers, and then using the four laser beams to evaporate the material from the melt surface by forming a kerf with a cut front and sidewalls, which would remove the requirement for gas assistance to blow molten material out of the kerf, further reducing the complexity of the laser cutter (Olsen, paras 0003, 0013, and 0052).
 Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sako in view of Hayashi (US-20150266134-A1).
Sako does not teach claim 4.
However, Hayashi teaches wherein the input fibers are connected to the fibers of the compound fiber by splicing (para 0061).
Hayashi, para 0061).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Azdasht (US-6072148-A) teaches a method for splicing optical fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/4/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761